DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 states that idlers are configured to run “in dependently”.  This appears to be a typographical error.   It appears that the term should read “independently”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the separate parallel tracks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the contact angle" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
The term “contact angle” renders the scope of the claim impossible to ascertain because the claims and the specification fail to define the term or to describe what parts of the invention between which the angle is defined. 
 	Claim 2 recites the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 2 recites the limitation "the wedge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	The recitation regarding “the angle of the wedge” in claim 2 renders the scope of the claim impossible to ascertain because the claims and the specification fail to define the term or to describe what parts of the invention between which the angle is defined. 
 	Claim 4 includes a recitation that the conical drive “comprise a series of drive gears or sprockets with a, towards the direction of the outside ascending diameter.”  This recitation renders the scope of the claim impossible to ascertain because it is unclear what should follow 
 	 Claim 4 recites the limitation "the direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 4 recites the limitation "the outside ascending diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 5 recites the limitation "the outside" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the curve" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the returns” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the individual links" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 8 should depend from claim 2 which refers to wedge-shaped links and that the above quoted term should refer to the wedge shaped links so that proper antecedent basis may be provided.
 	Claim 8 states that “the support structure extends on a first side, e.g. a transport surface side relative to the hinging pin engaging elements”.  This renders the scope of the claim impossible to ascertain because it is unclear whether the limitation(s) following the phrase “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cowley (US 1,206,305).
 	Cowley shows a transport conveyor curve comprising a multitude of parallel curved tracks 20.  The separate parallel tracks are driven by conical drives 18/19 at both ends of the conveyor curve.  The contact angle of each of the individual tracks with the conical drive is substantially equal in comparison to the contact angle of the other individual tracks. The drive at the end of the conveyor curve where the conveyor tracks are fed underneath the conveyance path along a track return path may be viewed as being arranged in a return part of the conveyor track.  The conical drive includes a series of drive gears/sprockets19 with diameters that increase towards the direction of the outside or the curve with ascending diameter.  The returns of the conveyor comprise a series of guiders 23, with a guider for each parallel track.  As described above, Cowley shows all the structure required by claims 1 and 3-6.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peterson (US 5,415,273).
 	Peterson shows a transport conveyor curve comprising a multitude of parallel curved tracks 140/142.  The separate parallel tracks are driven by conical drives 172/174 arranged in a return part of the conveyor track.  The contact angle of each of the individual tracks with the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Fraioli. Sr. (US 3,693,780).
 	Peterson shows generally all the structure required by the claims except for the wedge shaped links of claim 2.  Peterson does show a conveyor belt formed of a plurality of generally parallel rods linking the conveyor tracks 140/142.   Fraioli shows a conveyor with a plurality of generally parallel rods 20 with wedge shaped links 21 thereon to form a conveying surface.  Fraioli teaches that the wedges form a support surface on the rods.  The wedge shaped links along an outer portion of the conveyor belt have a smaller wedge angle when compared with the links of a more inner track as they occupy fewer radial degrees than the inner links. Therefore it would have been obvious to one of ordinary skill in the art at the time of the .  
Allowable Subject Matter
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A DEUBLE/Primary Examiner, Art Unit 3651